Case 9:18-cv-01467-GLS-ATB Document 92 Filed 11/17/20 Page 1 of 3
Case 9:18-cv-01467-GLS-ATB Document 92 Filed 11/17/20 Page 2 of 3
  Case 9:18-cv-01467-GLS-ATB Document 92 Filed 11/17/20 Page 3 of 3




              16




                                                        Digitally signed by Aimee
                                          Aimee         Cowan
                                                        Date: 2020.11.13 10:08:53
                                          Cowan         -05'00'




     Albany
November 17
